Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 1 of 13 PageID 2968




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

 STANLEY R. KLIEM,

            Petitioner,

 v.                                               Case No: 2:17-cv-330-FtM-66MRM

 SECRETARY, DEPARTMENT OF
 CORRECTIONS and ATTORNEY
 GENERAL, STATE OF FLORIDA,

              Respondents.


                                        ORDER

       Stanley Kliem timely petitions the Court for a Writ of Habeas Corpus under

 28 U.S.C. § 2254. (Doc. 1). Respondent filed a response (Doc. 9), and Petitioner

 did not reply. For the reasons stated below, the petition for Writ of Habeas Corpus

 (Doc. 1) is DENIED.

                                   BACKGROUND

       The State of Florida charged Petitioner by information with three counts:

 (I) Second Degree Murder under Fla. Stat. §§ 782.04(2), 777.011; (II) Burglary of a

 Dwelling under Fla. Stat. §§ 810.02, 777.011; and (III) Grand Theft under Fla. Stat.

 § 812.014. (Doc. 10-1, Ex. 1, Vol. 1 at 7-8). A jury convicted Petitioner of the

 lesser included offense of manslaughter, burglary, and grand theft. (Id. at 60-61).

 The trial court sentenced Petitioner to an aggregate of 30 years’ imprisonment as

 follows: Fifteen (15) years’ imprisonment for manslaughter; fifteen years for

 burglary of a dwelling, to run consecutive to the 15-year burglary sentence; and five
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 2 of 13 PageID 2969




 years for the grand theft count, to run concurrent to the sentences imposed for the

 manslaughter and burglary. (Id. at 125).

       On direct appeal to the Florida Second District Court of Appeal (“Second

 DCA”), Petitioner’s appellate counsel raised two challenges as to Petitioner’s

 convictions: (1) a challenge to the State’s utilization of a peremptory strike; and (2)

 the trial court denying a motion for mistrial based on the State improperly phrasing

 a question during its direct examination in violation of a ruling in limine. (Doc. 11-

 6, Ex. 2 at 11–12). The Second DCA affirmed Petitioner’s convictions and

 sentences per curiam. (Doc. 11-6, Ex. 4).

       Petitioner then filed several post-conviction motions in the Florida State

 courts. Petitioner filed his first petition for a writ of habeas corpus in the Second

 DCA, raising four grounds of ineffective assistance of state appellate counsel, two of

 which challenged the language of the manslaughter jury instruction charged to the

 jury. (Doc. 11-6, Ex. 6). The Second DCA denied this petition per curiam. (Id.,

 Ex. 7). Petitioner next moved under Florida Rule of Criminal Procedure 3.800(a) to

 correct an illegal sentence, arguing his consecutive sentence for Count II (burglary

 of a dwelling) arose from the same criminal event as Count I (manslaughter). (Id.,

 Ex. 8). The post-conviction court summarily denied that motion. (Id., Ex. 10).

 Petitioner appealed that denial; but, the Second DCA once again affirmed per

 curiam. (Id., Ex. 11).

       Petitioner then filed a motion for post-conviction relief pursuant to Florida

 Rule of Criminal Procedure 3.850, alleging that his trial counsel was ineffective for




                                          -2-
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 3 of 13 PageID 2970




 failing to file motions: (1) to suppress certain evidence; (2) for judgment of acquittal

 as to the grand theft count; and (3) to disqualify the trial judge. (Doc. 11-6, Ex. 13).

 The post-conviction court denied that petition. (Doc. 11-7, at Ex. 16). He filed a

 second pro se petition for writ of habeas corpus, which the Second DCA dismissed as

 untimely and successive. (Doc. 11-8, Ex. 21).

       After exhausting all these avenues, Petitioner now turns to federal court and

 Respondent cedes that his petition is timely. (See Doc. 9 at 6).

                               STANDARD OF REVIEW

       Because Kliem filed his petition after the effective date of the Antiterrorism

 and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat.

 1214 (1996), the AEDPA governs his petition. Abdul-Kabir v. Quarterman,

 550 U.S. 233, 246 (2007). Review under the AEDPA is greatly circumscribed and

 highly deferential to the state courts. Alston v. Fla. Dep’t of Corrs., 610 F.3d 1318,

 1325 (11th Cir. 2010) (citations omitted). The AEDPA modified a federal court’s

 review of habeas corpus petitions “to ensure that state-court convictions are given

 effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685, 692 (2002).

 Accordingly, these principles apply to the petition here.

 I.    Deference to State Court Decisions

       Federal courts may not grant relief on a claim that a state court has

 adjudicated on the merits unless the state court’s adjudication of the claim:

              (1) resulted in a decision that was contrary to, or involved
              an unreasonable application of, clearly established Federal
              law, as determined by the Supreme Court of the United
              States; or



                                           -3-
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 4 of 13 PageID 2971




              (2) resulted in a decision that was based on an
              unreasonable determination of the facts in light of the
              evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d); Cullen v. Pinholster, 563 U.S. 170, 181 (2011). “This is a

 difficult to meet and highly deferential standard for evaluating state-court rulings,

 which demands that state-court decisions be given the benefit of the doubt.” Id.

 (internal quotations and citations omitted).

       “[U]nless the state court clearly states that its decision was based solely on a

 state procedural rule [the Court] will presume that the state court has rendered an

 adjudication on the merits when the petitioner’s claim ‘is the same claim rejected’

 by the court.” Childers v. Floyd, 642 F.3d 953, 969 (11th Cir. 2011) (quoting Early

 v. Packer, 537 U.S. 3, 8 (2002)), vacated, 568 U.S. 1190 (2013), reinstated, 736 F.3d

 1331 (11th Cir. 2013). As such, a state court’s summary rejection of a claim—even

 without explanation—qualifies as an adjudication on the merits warranting a

 federal court’s deference. Id. at 967-68; see also Ferguson v. Culliver, 527 F.3d

 1144, 1146 (11th Cir. 2008).

       “A legal principle is ‘clearly established’ within the meaning of [§ 2254] only

 when it is embodied in a holding of [the United States Supreme] Court.” Thaler v.

 Haynes, 559 U.S. 43, 47 (2010); see also Williams v. Taylor, 529 U.S. 362, 412

 (2000) (“[T]he phrase ‘clearly established Federal law, as determined by [the

 Supreme] Court’ refers to the holdings, as opposed to the dicta, of [the Supreme]

 Court’s decisions as of the time of the relevant state-court decision.”). And a state

 court unreasonably applies federal law “when it identifies the correct legal rule from

 Supreme Court case law but unreasonably applies that rule to the facts of the


                                          -4-
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 5 of 13 PageID 2972




 petitioner’s case or when it unreasonably extends, or unreasonably declines to

 extend, a legal principle from Supreme Court case law to a new context.” Ponticelli

 v. Sec’y, Fla. Dep’t of Corr., 690 F.3d 1271, 1291 (11th Cir. 2012) (internal citations

 and quotations omitted).

       In determining whether the state court’s application of federal law was

 unreasonable, the Court conducts a two-step analysis as set forth in Harrington v.

 Richter, 562 U.S. 86 (2011). First, “§ 2254(d) requires a habeas court to determine

 what arguments or theories supported, or could have supported, the state-court

 decision”; and second, the Court must ask “whether it is possible fairminded [sic]

 jurists could disagree that those arguments or theories are inconsistent with a prior

 decision of” the Supreme Court. Harrington, 562 U.S. at 102 (citation omitted).

 Finally, “a determination of a factual issue made by a State court shall be presumed

 to be correct.” Stephens v. Hall, 407 F.3d 1195, 1201 (11th Cir. 2005) (citing 28

 U.S.C. § 2254(e)).

       With these principles in mind, the Court now turns to Petitioner’s arguments.

                                     DISCUSSION

       Petitioner raises two grounds in his petition. In his own words, they are:

              GROUND ONE: “THE LOWER STATE TRIBUNAL
              ERRED WHEN IT DENIED ISSUE “ONE” OF THE
              PETITIONER’S RULE 3.850 MOTION WITHOUT
              CONDUCTING AN EVIDENTIARY HEARING”;

              GROUND TWO: Whether Appellate Counsel was
              ineffective in failing to raise that the manslaughter-by-act
              jury instruction did not include an essential element that
              the act(s) that caused the victim’s death were
              “intentionally” committed by the Defendant constituted



                                           -5-
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 6 of 13 PageID 2973




              fundamental error, and thus, deprived Petitioner of his
              right to an impartial and fair trial as guaranteed by the
              Sixth Amendment to the United States Constitution.

 (Doc. 1 at 15, 20) (footnote omitted, quotation marks in original). The Court will

 discuss each claim in turn.

 I.    Ground One Fails to State a Cognizable Claim.

       Although framed as an ineffective-assistance-of-counsel claim, the heart of

 Ground One is Petitioner’s challenge to the post-conviction court’s failure to conduct

 an evidentiary hearing on one of his ineffective assistance of counsel claims. He

 asserts the following:

              [T]he issue raised in [Petitioner’s] state post-conviction
              motion, with regards to counsel’s failure to fully litigate his
              fourth and fifth amendment claim through filing a legally
              sufficient motion to suppress his post-arrest statements,
              turned not on whether the motion—had it been filed—
              would have succeeded, but rather, whether he was entitled
              to an evidentiary hearing and proper inquiry into why
              counsel failed to fully and properly litigate . . . an issue.

 (Doc. 1 at 15) (emphasis added).

       To leave no doubt that Petitioner is challenging the procedure utilized by the

 post-conviction court, he further alleges that:

              [T]he state postconviction court in this case, [sic]
              unreasonably applied settled federal law in its adjudication
              on the Petitioner’s postconviction motion without
              conducting an evidentiary hearing on the claim when the
              record did not conclusively refute the Petitioner’s claim.

 (Doc. 1 at 18) (emphasis added). Thus, as Respondent correctly points out,

 Petitioner “is actually challenging the state post-conviction court’s decision to deny

 the Rule 3.850 motion without holding an evidentiary hearing.” (Doc. 9 at 11-12).



                                           -6-
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 7 of 13 PageID 2974




       Ground One therefore fails because it is a challenge to a proceeding collateral

 to Petitioner’s confinement and not a challenge to the confinement itself.

 See Carroll v. Sec’y, Dep’t of Corr., 574 F.3d 1354, 1365 (11th Cir. 2009). The

 Eleventh Circuit has repeatedly held that a prisoner’s challenge to the process

 afforded him in a state post-conviction proceeding, like a state post-conviction

 court’s failure to hold an evidentiary hearing on the prisoner’s post-conviction

 motion, does not constitute a cognizable claim for habeas corpus relief. See id.

 (citing Anderson v. Sec’y for Dept. of Corr., 462 F.3d 1319, 1330 (11th Cir. 2006))

 (denying habeas petition “to the extent it rests on the state court’s failure to grant

 an evidentiary hearing under Florida law”); see also Anderson, 462 F.3d at 1330

 (explaining that it is “beyond debate” that a state post-conviction court’s failure to

 conduct an evidentiary hearing on a post-conviction motion does not constitute a

 cognizable claim for habeas relief); cf. Herron v. Sec’y, Dep’t of Corr., No. 8:11-cv-

 1483-T-27TGW, 2014 WL 4540257, at *7 (M.D. Fla. Sept. 11, 2014) (collecting

 cases).

       Because Ground One of Petitioner’s habeas corpus petition does not challenge

 Petitioner’s confinement and instead challenges the process the state court afforded

 him in the collateral post-conviction proceedings, it does not warrant federal habeas

 relief. Thus, Ground One fails as a matter of law.




                                           -7-
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 8 of 13 PageID 2975




 II.   Petitioner’s Claim of Ineffective Appellate Counsel Also Fails.

       A.     Petitioner’s Claim is Procedurally Barred.

       In Ground Two, Petitioner alleges that his Florida state appellate counsel

 was ineffective for failing to challenge the manslaughter jury instruction on appeal.

 (See Doc. 1 at 20). Specifically, Petitioner argues:

              Appellate Counsel was ineffective in failing to raise that
              the manslaughter-by-act jury instruction did not include
              an essential element that the act(s) that caused the victim’s
              death were “intentionally” committed by the Defendant
              constituted fundamental error and this deprived Petitioner
              of his right to an impartial and fair trial as guaranteed by
              the Sixth Amended to the United States Constitution.

 (Id.). But this argument also fails.

       Petitioner cedes that he raised this same argument in his second successive

 petition in state court. (Doc. 1 at 20 n.4). Respondent argues that Ground Two is

 now procedurally barred because the Second DCA dismissed this argument as

 untimely and successive under Florida Rule of Appellate Procedure 9.141(d)(5).

 (Doc. 9 at 14). This Court agrees.

       Where, as here, “a return to state court would be futile—because the

 petitioner’s claims would clearly be barred by state procedural rules—a federal

 court can forego the needless judicial ping-pong and treat unexhausted claims as

 procedurally defaulted.” Hittson v. GDCP Warden, 759 F.3d 1210, 1260 n.56 (11th

 Cir. 2014). Moreover, absent exceptions that do not apply to Petitioner’s claim,

 “[f]ederal courts may not review a claim procedurally defaulted under state law if

 the last state court to review the claim states clearly and expressly that its




                                          -8-
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 9 of 13 PageID 2976




 judgment rests on a procedural bar, and the bar presents an independent and

 adequate state ground for denying relief.” Hill v. Jones, 81 F.3d 1015, 1022 (11th

 Cir. 1996) (citing Harris v. Reed, 489 U.S. 255, 260-61 (1989)).

       Here, the Second DCA stated, in no uncertain terms, that it dismissed

 Petitioner’s ineffective assistance of appellate counsel claim as “untimely and

 successive” under Florida Rule of Appellate Procedure 9.141(d)(5). (Doc. 11-8, Ex.

 21). Because Petitioner’s claim was untimely under that rule, any remand to state

 court would be futile. And because Petitioner procedurally defaulted on his

 ineffective-assistance claim, this Court may not review that Second DCA’s denial,

 which clearly rests on an adequate and independent state ground. Therefore,

 Petitioner’s argument here is procedurally barred.

       B.     The Manslaughter Jury Instruction Was Not Fundamental Error.

       Even assuming, for the sake of argument, that Petitioner’s claim was not

 procedurally barred, the Eleventh Circuit has rejected on the merits a substantially

 similar argument before the Court. “To succeed on an ineffective assistance of

 counsel claim, a defendant must establish (1) ‘that counsel’s performance was

 deficient’ and (2) ‘that the deficient performance prejudiced the defense.’”

 Pinkney v. Sec’y, DOC, 876 F.3d 1290, 1295 (11th Cir. 2017) (quoting Strickland v.

 Washington, 466 U.S. 668, 687 (1984)). But “[u]nder Florida law, if a defendant,”

 like Petitioner, “fails to object to a jury instruction at trial, the instruction may be

 challenged on appeal only if it amounts to ‘fundamental error.’” Id. at 1296 (citing

 State v. Delva, 575 So. 2d 643, 644 (Fla. 1991)). “That means unless the




                                            -9-
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 10 of 13 PageID 2977




 unpreserved jury instruction error that appellate counsel failed to raise is

 fundamental error, the Florida appellate courts would not have granted relief even

 if counsel had raised it on appeal.” Id. at 1297. It follows that appellate counsel

 “will not be held to have performed deficiently for failing to perform a futile act, one

 that would not have gotten [Petitioner] any relief.” Id. Moreover, “a petitioner

 cannot show prejudice from the failure of appellate counsel to raise an issue that

 would not have been considered on appeal because it was not raised in the trial

 court.” Id. Lastly, this Court must defer to the Second DCA on its determination

 of whether the manslaughter jury instruction was fundamental error. See id. at

 1297-99.

       Here, Petitioner’s trial counsel did not object to the jury instruction at trial,

 his appellate counsel did not challenge the manslaughter jury instruction in the

 direct appeal, and, even more, the Second DCA squarely rejected this argument in

 Petitioner’s first petition for writ of habeas corpus. Thus, as Respondent correctly

 notes, the Second DCA effectively found that the jury instruction did not constitute

 fundamental error. (See Doc. 11-8, Ex. 21). Indeed, the Court must afford the

 Second DCA “the benefit of the doubt” that it would have afforded Petitioner relief

 had the jury instruction, in fact, constituted fundamental error. Pinkney, 876 F.3d

 at 1298. But the Second DCA did not so hold. Thus, Petitioner’s appellate counsel

 could not have performed deficiently for failing to raise a futile argument.

       Lastly, even if the Court were to reach the merits of Petitioner’s challenge to

 the trial court’s manslaughter jury instruction, the outcome would be no different.




                                          - 10 -
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 11 of 13 PageID 2978




 Petitioner argues that it was fundamental error to omit language concerning intent

 from his jury instruction. (Doc. 1 at 22). Specifically, Petitioner asserts that

 under Houston v. State, 87 So. 3d 1, 3 (Fla. 2d DCA 2011), a conviction for

 manslaughter-by-act requires an intentional act that causes death. (Doc. 1 at 22

 n.6). The logical conclusion, Petitioner contends, is that appellate counsel was

 ineffective for failing to make this argument on appeal. But the Florida standard

 jury instruction for manslaughter at the time of Petitioner’s trial lacked the

 “intentional act” language:

              To prove the crime of Manslaughter, the State must prove
              the following two elements beyond a reasonable doubt:

              1.     Merrily Davis is dead; and

              2.     The Defendant’s acts or act caused the death of
                     Merrily Davis, or the death of Merrily Davis was
                     caused by the culpable negligence of the defendant.

 (Doc. 11-5, Ex. 1, Vol. 8 at 1535).

       It was not until approximately five months after Petitioner’s trial, on October

 13, 2011, that the Florida Supreme Court changed the manslaughter-by-act jury

 instructions to read:

              To prove the crime of Manslaughter, the State must prove
              the following two elements beyond a reasonable doubt:

              (1)    (Victim) is dead.

              2.a.   (Defendant) intentionally committed an act or acts
                     that caused the death of (victim).

 In Re Amendments to Standard Jury Instructions in Criminal Cases-Instructions

 7.7, 75 So. 3d 210, 211 (Fla. 2011) (emphasis added).



                                         - 11 -
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 12 of 13 PageID 2979




          The jury returned Petitioner’s verdict on April 5, 2011. (Doc. 10-1, Ex. 1,

 Vol. 1 at 60-61). Petitioner’s confused argument regarding the intent element of

 his jury instructions therefore fails because the intent language was not part of the

 manslaughter jury instruction until more than five months after Petitioner’s

 verdict. 1 Petitioner’s appellate counsel, thus, could not have been ineffective for

 failing to raise the issue because the standard jury instruction Petitioner complains

 should have been charged to the jury did not even exist at the time of his conviction.

 See, e.g., Mitchell v. Sec’y, Dept. of Corr., 5:17-cv-02-Oc-33PRL, 2019 WL 5802545,

 at *5 (M.D. Fla. Nov. 7, 2019) (holding that “[p]etitioner’s argument regarding the

 language in the manslaughter jury instructions is without merit, and therefore

 appellate counsel was not deficient for failing to raise it”). As such, Petitioner has

 failed to demonstrate that the state court’s rejection of his claim was contrary to, or

 an unreasonable application of Strickland, or an unreasonable determination of

 facts.

          Accordingly, Petitioner cannot establish prejudice under Strickland and relief

 is not available under Ground Two.

                    DENIAL OF CERITIFCATE OF APPEALABILITY

          Petitioner must secure a Certificate of Appealability before appealing the

 dismissal of his habeas corpus action. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P.



 1 Even more, Houston, the Second DCA case cited by Petitioner as purported support
 for his argument that the jury was not instructed correctly as to manslaughter,
 involved attempted manslaughter and, in all events, was not decided until after his
 trial. See Houston, 87 So. 3d at 1.



                                           - 12 -
Case 2:17-cv-00330-JLB-MRM Document 17 Filed 11/04/20 Page 13 of 13 PageID 2980




 22(b)(1). The Court does not issue a certificate of appealability to Petitioner here.

 A prisoner seeking to appeal a district court's final order denying his petition for

 writ of habeas corpus has no absolute entitlement to appeal but must obtain a

 certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Harbison v. Bell, 556

 U.S. 180, 184 (2009). “A [COA] may issue . . . only if the applicant has made a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

 To make such a showing, petitioner “must demonstrate that reasonable jurists

 would find the district court’s assessment of the constitutional claims debatable or

 wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004), or, that “the issues presented

 were adequate to deserve encouragement to proceed further,” Miller-El v. Cockrell,

 537 U.S. 322, 335-36 (2003) (citations omitted). Petitioner has not made the

 requisite showing here. Finally, because Petitioner may not have a certificate of

 appealability, he may not appeal in forma pauperis.

       Accordingly, it is now ORDERED:

       1.     Petitioner Stanley Kliem’s Petition for Writ of Habeas Corpus under 28

              U.S.C. § 2254 is DENIED.

       2.     The Clerk of Court is DIRECTED to enter judgment accordingly,

              terminate any pending motions, and to close the file.

       ORDERED at Fort Myers, Florida, November 4, 2020.




                                          - 13 -
